DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (KR100670438B1; foreign copy and machine translation attached).
	Regarding Claim 1, Kim discloses a battery [pg. 5-6; Figs. 4-6], comprising:
an electrode body (electrode assembly 130), and
a package (pouch 120), wherein the package comprises a first part (i.e., portion of pouch 120/121/122 comprising the groove 123 for accommodation of the electrode assembly) covering the electrode body, and a second part (wing portions 127) protruding from the first part in a first direction (e.g., along horizontal plane of Fig. 5-6), wherein the second part comprises a curved portion.
	Regarding Claim 2, Kim discloses wherein a projection of the first part in the first direction overlaps with a projection of the second part in the first direction [Fig. 6].
	Regarding Claim 3, Kim discloses wherein the projection of the second part in the first direction is located within the projection of the first part in the first direction [Fig. 6].
	Regarding Claim 4, Kim discloses wherein a projection of the first part in a second direction (e.g., along vertical plane of Figs. 5-6) overlaps with a projection of the second part in the second direction, the second direction being perpendicular to the first direction [Fig. 6].
	Regarding Claim 5, Kim discloses wherein the first part comprises:
a first surface extending in the first direction (e.g., upper surface of battery body);
a second surface extending in the first direction (e.g., lower surface of battery body), wherein the second surface is opposite to the first surface in a second direction, the second direction being perpendicular to the first direction; and
a first side surface (e.g., either side surface of battery body extending in the vertical plane and in contact with the wing portions 127) connecting the first surface and the second surface [Figs. 5-6].
	Regarding Claim 6, Kim discloses wherein the second part comprises a first region comprising the curved portion, wherein the first region is connected to the first part [Figs. 4-6].
	Regarding Claim 7, Kim discloses  wherein a projection of the first region in the second direction overlaps with a projection of the first part in the second direction [Fig. 6].
	Regarding Claim 26, Kim discloses wherein at least one of the first surface or the second surface has a flat region in the first direction [Figs. 5-6].
	Regarding Claim 27, Kim discloses wherein the first side surface faces to the second part in the first direction [Fig. 6].
	Regarding Claim 28, Kim discloses wherein the first side surface faces to the second part in the first direction [Fig. 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 5 above, and further in view of Ariga (US 2014/0212717 A1).
	Regarding Claim 8, Kim fails to disclose wherein the second part further comprises a second region, and a folded portion connecting the first region and the second region.  However, Ariga, from the same field of endeavor, discloses a battery comprising an electrode body (element 3) and a package (insulating protection film 41), wherein the package comprises a first part covering the electrode body, and a second part (protruding end portion 42) protruding in a first direction (i.e., away from the curved portion 31a of the electrode body) [Ariga – Figs. 6-9].  Ariga further discloses wherein the second part comprises a first region and a second region, and a folded portion (fold-over 44) connecting the first region and the second region [Ariga – par. 0050; Fig. 9] {That is, the protruding end portion 42 may be folded multiple times}.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery of Kim wherein the second part further comprises a second region, and a folded portion connecting the first region and the second region as a well-known method for method for providing a seal at the wing portion.
	Regarding Claim 9, modified Kim discloses wherein a projection of the folded portion in the second direction is located within a projection of the first region in the second direction (i.e., the first and second regions are folded-over to overlap one another) [Ariga – Fig. 9].
	Regarding Claim 10, modified Kim discloses wherein projection of the second region in the second direction is located within a projection of the first region in the second direction [Ariga – Fig. 9].
	Regarding Claim 11, modified Kim discloses wherein a projection of the folded portion in the second direction and a projection of the second region in the second direction are located within projection of the first region in the second direction [Ariga – Fig. 9].
	Regarding Claim 12, modified Kim discloses wherein a projection of the first region in the first direction is located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 13, modified Kim discloses wherein a projection of the folded portion in the first direction is located within a projection of the first part in the first direction [Ariga – Fig. 9].
	Regarding Claim 14, modified Kim discloses wherein a projection of the second region in the first direction is located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 15, modified Kim discloses wherein a projection of the first region in the first direction and a projection of the folded portion in the first direction are located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 16, modified Kim discloses wherein a projection of the first region in the first direction and a projection of the second region in the first direction are located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 17, modified Kim discloses wherein a projection of the folded portion in the first direction and a projection of the second region in the first direction are located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 18, modified Kim discloses wherein a projection of the first region in the first direction, a projection of the folded portion in the first direction, and a projection of the second region in the first direction are located within a projection of the first part in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 19, modified Kim discloses wherein the second region comprises a first end portion connected to the folded portion, and a second end portion opposite to the first end portion, and
wherein a projection of the second end portion in the first direction is located between a central plane of the first part and a projection of the first surface in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 20, Kim teaches the battery further comprises an adhesive layer (i.e., heat seal layer that acts as an adhesive layer constituting part of the pouch 120 – not shown) [pg. 6].
	Regarding Claim 21, modified Kim discloses wherein the adhesive layer is provided between the first side surface and the second region in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 22, modified Kim discloses wherein the adhesive layer is provided between the first side surface and the first region in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 23, modified Kim discloses wherein the adhesive layer is provided between the first region and the second region in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 24, modified Kim discloses wherein the adhesive layer is provided between the first side surface, the first region and the second region in the first direction [Kim – Fig 6; Ariga – Fig. 9].
	Regarding Claim 25, modified Kim fails to disclose wherein a unit mass of the adhesive layer is 0.1 to 0.25 mg/mm in the second direction.  However, the unit mass of the adhesive layer is merely a property of the material constituting the adhesive layer that may be selected based on the material of the battery package for forming a proper seal.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have selected a suitable material to be used for the adhesive layer that is capable of providing a proper seal to the battery package, wherein the adhesive layer to have a unit mass of the adhesive layer is 0.1 to 0.25 mg/mm in the second direction without undue experimentation and with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,094,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they pertain to the same invention using different terminology, and all of the limitations of the instant claims can be found in the Patent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that the following prior art anticipates at least the subject matter of claim 1.
US2009/0023058A1 [see Fig. 5B]; US2014/0356672A1 [see Fig. 5B]; US5,088,870A [Figs. 1-2]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724